UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 26, 2011 UMH Properties, Inc. (Exact name of registrant as specified in its charter) Maryland 001-12690 22-1890929 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Juniper Business Plaza, Suite 3-C 3499 Route 9 North Freehold, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (732) 577-9997 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a- 12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 FD Disclosure. On May 26, 2011, UMH Properties, Inc. (the”Company”) issued a press release announcing the closing of its previously announced underwritten public offering of shares of new 8.25% Series A Cumulative Redeemable Preferred Stock.A total of 1,338,800 shares of such Series A Preferred Stock were issued and sold in the offering.A copy of the Company’s press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Press Release dated May 26, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 27, 2011 UMH PROPERTIES, INC. By: /s/ Anna T. Chew Name:Anna T. Chew Title:Chief Financial Officer Exhibit Index Press Release dated May 26, 2011.
